IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

TYRIQUE JACQUAN MORGAN,                  NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-3956

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 14, 2017.

An appeal from the Circuit Court for Duval County.
Marianne Aho, Judge.

Mark S. Barnett and Curtis S. Fallgatter of Fallgatter & Catlin, P.A., Jacksonville;
Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.